Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2021 has been entered.
b.	Claims 21-40 in the present application are being examined under the pre-AIA  first to invent provisions:
	- claims 23-25, 32-34 are cancelled
	- claims 39-40 are new
c.	This is a final action on the merits based on Applicant’s claims submitted on 02/23/2021.


EXAMINER’S COMMENTS

This communication is to acknowledge the reception and consideration of the new claims set submitted on 02/23/2021 after the issuance of NoA on 11/23/2020. It is determined 

Allowable Subject Matter

Claims 21, 22, 26-31, and 35-40 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The claims identified in the “Allowable Subject Matter” above draw to different variations of a method and apparatus for scheduling resources in mesh networks. These claims contain the following bold-faced features which, when combined with other features in the claims, conventional techniques of record in the art fail failed to anticipate or render obvious.
The primary reason for the allowance of the Independent Claims 21 and 30 is the inclusion of the features, "… transmitting, to the first neighbor STA, a first response frame that includes a first bitmap indicating at least one mutually available time slot between the STA and the first neighbor STA and a first element indicating a first start time of traffic in units of scheduling intervals comprising the at least one mutually available time slot between the STA and the first neighbor STA, wherein the first bitmap is a type of transmission bitmap;
transmitting, to the second neighbor STA, a second response frame that includes a second bitmap indicating at least one mutually available time slot between the STA and the second neighbor STA and a second element indicating a second start time of traffic in units of scheduling intervals comprising the at least one mutually available time slot between the STA and the second neighbor STA, wherein the second bitmap is a type of transmission bitmap; and based on the first and second bitmaps, transmitting, via one or more directional antenna, first data to the first neighbor STA at the first start time and second data to the second neighbor STA at the second start time.". These features, as incorporated into the independent claims 21 and 30 and combined with other features, are neither known from, nor rendered obvious by, the available prior art. Zhou (U.S. Pub 2014/0334368) discloses the TIM in the beacon frame which is merely transmitted from the AP to identify corresponding STAs whose GID is equal to the AP’s GID. The TIM (i.e. bitmap) does not include any available time slots of the AP or mutually available time slot between the AP and the STAs. Furthermore, the STAs received the beacon frame merely transmit feedback messages to confirm the strongest beacon received (See paragraph [0240]). The feedback messages in Zhou neither includes bitmaps indicating any mutually available time slots with indication of a transmission bitmap between the AP and the STAs. nor includes start time of traffics in scheduling intervals that comprise at least one mutually available time slots. Joshi (U.S. Pub 2008/0112371) teaches transmitting a Hello message in its assigned Hello time slot that comprises time slots being used by a node or neighbor nodes (see paragraph [0051]). The Hello message in Joshi does not include a bitmap indicating at least one mutually available time slot between nodes with a type of transmission bitmap. Furthermore, Joshi is completely silent with respect to the start time of traffic in scheduling intervals that comprise at least one mutually available time slot.
Claims 22, 26-29, and 39 depend on claim 21; claims 31, 35-38, and 40 depend on claim 30, therefore, these claims are considered allowable on the basis as the parent claim as well as for the further limitations set forth. It is noted that all the limitations combined together as stated in Claims 21 and 30 are subjected for allowance and these same limitations are not subjected for allowance if claimed individually or any combination thereof except for the reason explicitly stated in current Claims 21 and 30.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 8:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/
Patent Examiner, Art Unit 2411
/JAE Y LEE/Primary Examiner, Art Unit 2466